 
Exhibit 10.1


AMENDED AND RESTATED SELECTIVE INSURANCE GROUP, INC.
STOCK PURCHASE PLAN FOR INDEPENDENT INSURANCE AGENCIES (2010)


1.
PURPOSE; GENERAL



The purpose of the Amended and Restated Selective Insurance Group, Inc. Stock
Purchase Plan for Independent Insurance Agencies (the “Plan”) is to motivate
independent insurance agencies that sell products and services for the insurance
company subsidiaries of Selective Insurance Group, Inc., a New Jersey
corporation (the “Company”), by enabling them to participate in the Company’s
long-term growth and success and to help align their success with those
interests of the Company’s stockholders.


The Plan allows each Eligible Agency (as defined in Section 2(a) below) and
those eligible Principals, Key Employees, and Benefit Plans (each as defined in
Section 2(a) below, and collectively referred to as the “Eligible Persons”)
designated by the Eligible Agency to purchase shares of the common stock of the
Company, par value $2.00 per share (“Common Stock”), at a discount as described
below.  An Eligible Agency or Eligible Person may elect to apply all or a
portion of its Earned Cash Commissions (as defined in Section 2(c) below) and
its distributions from the Company’s insurance subsidiaries’ Supplemental
Commission program (the “Supplemental Commission Program”) to the purchase of
shares of Common Stock under the Plan.


Each Eligible Agency, together with its designated Eligible Persons (each such
Eligible Agency and its designated Eligible Persons a “Participant”), may invest
up to the applicable Maximum Contribution Amount (as described in the chart
below) per calendar quarter under the Plan on certain Purchase Dates (as defined
in Section 2(c) below), based upon the amount of total Written Premiums (as
defined below) by such Eligible Agency during the previous calendar year with
one or more of Selective’s insurance subsidiaries, as follows:


Written Premiums
 
Maximum Contribution Amounts
 
Less than $2,000,000
  $ 30,000  
$2,000,000 or more but less than $5,000,000
  $ 50,000  
$5,000,000 or more
  $ 75,000  

 
“Written Premiums” include all written premiums, less cancellations and returns,
recorded by the Company and its insurance subsidiaries, but do not include:
 
 
1.
Premiums for policies written through pools, associations, or syndicates;

 
 
2.
Premiums for insurance written in any reinsurance facility, joint underwriting
association, or other insurance program required by law;

 
 
3.
Policyholder dividends, expense fees, surcharges, and other like charges;

 
 
4.
Premiums from any accident and health, systems breakdown, and flood policies;

 
 
5.
Premiums for alternative market business, including, but not limited to,
retrospectively rated policies and assumed business; and

 
 
6.
Premiums for policies, coverages, or plans that the Committee (as defined in
Section 6 hereof) may exclude from this Plan.



There is a $100 (one hundred dollar) minimum for purchases under the Plan by a
Participant per calendar quarter.  If a Participant does not purchase $100 (one
hundred dollars) per a calendar quarter, any amounts below such minimum will be
refunded, without interest, to such Participant by check as soon as practicable
after the end of the quarter.  The Company offers shares of Common Stock under
the Plan at a 10% discount from Fair Market Value (as defined below) on the
Purchase Date and Participants pay no brokerage commissions or other charges on
purchases of such shares under the Plan.  “Fair Market Value” means the closing
selling price for the Common
 
 

--------------------------------------------------------------------------------

 
 
Stock reported on the NASDAQ Stock Market, or such other exchange on which the
Common Stock may be traded, on the applicable Purchase Date.


2.
PARTICIPATION IN THE PLAN



 
(a)
Eligibility

 
Each eligible independent insurance agency that is under contract with any of
the insurance subsidiaries of the Company to promote and sell the Company’s
subsidiaries’ insurance products, other than such agencies that promote and sell
only the Company’s subsidiaries’ flood insurance products (each, an “Eligible
Agency”) is eligible to participate in the Plan and to purchase shares of Common
Stock under the Plan.  Also eligible to purchase shares of Common Stock under
the Plan in conjunction with an Eligible Agency are the following Eligible
Persons:


 
·
principals, general partners, officers, and stockholders of, and designated by,
an Eligible Agency (collectively, “Principals”);

 
 
·
key employees of an Eligible Agency designated by such Eligible Agency (“Key
Employees”); and

 
 
·
individual retirement plans of Principals and Key Employees, Keogh plans of
Principals and Key Employees, and employee benefit plans of, and designated by,
an Eligible Agency (collectively, the “Benefit Plans”).

 
The Committee or its designee shall, in its sole discretion, determine whether
any Eligible Agency, or Eligible Person designated by an Eligible Agency, is
ineligible to be a Participant in the Plan.


Eligible Agencies and Eligible Persons are under no obligation to participate in
the Plan or to purchase shares of Common Stock under the Plan.  If an Eligible
Agency and/or its Eligible Persons choose not to participate in the Plan, the
Eligible Agency and/or its Eligible Persons, as applicable, shall receive the
Earned Cash Commissions (as defined in Section 2(c) below) and the distributions
from the Supplemental Commission Program to which they are entitled.  The Plan
is for the benefit only of the Participants.  No other persons shall be direct
or indirect beneficiaries or participants in the Plan.  The Company shall not be
obligated with respect to the Plan under any other arrangements between an
Eligible Agency and any other person, including, but not limited to, the
Eligible Agency’s Principals, Key Employees, and Benefit Plans.


 
(b)
Enrollment in the Plan

 
The Company shall send to each Eligible Agency:


 
·
a copy of the Plan;

 
 
·
an enrollment/purchase form;

 
 
·
a copy of a prospectus and any prospectus supplements; and

 
 
·
a copy of the most recent Annual Report of the Company.

 
If an Eligible Person wishes to participate in the Plan, the Eligible Agency and
each participating Eligible Person must complete and sign the
enrollment/purchase form and return the form to the Company at the address
contained in Section 2(c) hereof.  Eligible Agencies may obtain additional forms
by written or telephonic request to the Company, attention: “Billing Services”
at the address contained in Section 2(c) hereof or by calling (973)
948-1990.  In addition, forms are available online in eSelect®, within the “My
Agency” tab.


An Eligible Person shall become a Participant in the Plan only (i) after the
Eligible Agency affiliated with such Eligible Person has received a copy of the
Plan, a prospectus, any applicable prospectus supplement or supplements, and the
most recent Annual Report of the Company, (ii) after the Company has received a
properly completed enrollment/purchase form signed by such Eligible Agency and
such Eligible Person, and (iii) if such
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Eligible Person has not been determined to be ineligible to become a Participant
in the Plan by the Committee or its designee pursuant to Section 2(a)
hereof.  By returning a properly completed and signed form to the Company, the
Eligible Agency and participating Eligible Person each acknowledge the receipt
of the documents described in subsection (i) of the previous sentence.


 
(c)
Purchasing Shares of Common Stock

 
Shares may generally be purchased by Participants under the Plan on the first
day of March, June, September, and December of each year or the next succeeding
business day (each a “Purchase Date” and collectively, the “Purchase Dates”),
however, the Company does not guarantee that such days will be Purchase Dates
and may designate other dates as Purchase Dates.  The Company does not pay any
interest on cash payments received under the Plan.


Once each calendar quarter, and prior to a Contribution Date (as defined below),
the Company shall provide enrollment/purchase forms to each Eligible
Agency.  Purchases shall be made under the Plan on the next applicable Purchase
Date.


Each Participant shall designate the dollar amount to be invested on the next
Purchase Date (the “Contribution Amount”) in the appropriate sections of the
enrollment/purchase form.  Each Participant shall designate (i) the amount, if
any, of the Contribution Amount that is to be paid in cash by check, (ii) the
percentage, if any, that is to be deducted from monthly payments of Earned Cash
Commissions (as defined below) and applied to the Contribution Amount, and (iii)
the percentage, if any, that is to be deducted from the Participant’s
distributions under the Supplemental Commission Program and applied to the
Contribution Amount.


Changes to, or revocation of, the percentage that is to be deducted from a
Participant’s monthly payments of Earned Cash Commissions and applied to the
Contribution Amount must be received in writing by the Company by the 25th day
of a month, or the previous business day if the 25th is not a business day, to
be effective for that month.  Such changes to Earned Cash Commission deductions
will be applied to the Contribution Amount for the next practicable quarterly
Purchase Date, as set forth below:


Changes relating to the Percentage of Deductions from
Monthly Payments of Earned Cash Commissions made by the
25th of:
 
Will be Applied to the Contribution Amount for
the Purchase Date for:
November, December, January
 
March
February, March, April
 
June
May, June, July
 
September
August, September, October
 
December



A Participant’s designation regarding the percentage to be deducted from monthly
payments of Earned Cash Commissions shall remain in effect until revoked or
modified in accordance with the provisions set forth above.


Changes to, or revocation of, the percentage that is to be deducted from a
Participant’s distributions under the Supplemental Commission Program and
applied to the Contribution Amount must be received in writing by the Company by
the 7th day of February, or the previous business day if the 7th is not a
business day, to be effective as of the next March Purchase Date.  A
Participant’s designation regarding the percentage to be deducted from
distributions under the Supplemental Commission Program shall remain in effect
until revoked or modified in writing.  The Contribution Amount designation
regarding cash shall only remain in effect for the next Purchase Date.


“Earned Cash Commissions” means those commissions that are fully earned and are
due and payable to a participating Eligible Agency for personal and commercial
direct bill policies after all offsetting debits and credits are applied, as
determined by and solely from the records of the Company and its subsidiaries.
 
 
Page 3

--------------------------------------------------------------------------------

 

For each Participant, the enrollment/purchase form must include:


 
·
such Participant’s full name and address;

 
 
·
such Participant’s social security or taxpayer identification number; and

 
 
·
the amount of cash, if any, and percentages of Earned Cash Commissions and/or
Supplemental Commission Program payments, if any, to be invested in shares of
Common Stock for each Eligible Person for whom purchase instructions are
submitted.

 
In addition, each Participant must sign their enrollment/purchase form
certifying to the Company receipt of a copy of the Plan, any prospectus or
supplements thereto, and a copy of the most recent Annual Report of the
Company.  Notwithstanding anything to the contrary herein, enrollment in the
Plan for a particular Purchase Date is irrevocable after the applicable
Contribution Date (as defined below).  The form must be signed by the applicable
Eligible Agency and each affiliated Eligible Person listed on the form.


Completed and signed enrollment/purchase forms must be sent to the Company at:


Selective Insurance Group, Inc.
40 Wantage Avenue
Branchville, New Jersey  07890
Attention:  Billing Services ASPP


Properly completed forms and necessary payments must be received by the Company
at least ten (10) business days prior to the applicable Purchase Date (the
“Contribution Date”).  The Company will perform such necessary ministerial and
clerical work regarding the forms as to effect the transaction and promptly
forward enrollment/purchase information to the Plan Agent (as defined in Section
2(d) hereof).  If necessary payments are not received by the applicable
Contribution Date, the purchase will not be effected and any payments received
after the Contribution Date will be returned.


 
(d)
Purchased Shares and Participants’ Accounts

 
The Company shall record the ownership of the shares of Common Stock purchased
through the Plan in book-entry form.  When a Participant makes his or her first
purchase of shares of Common Stock under the Plan, the Company shall establish
an account for each such Participant with Wells Fargo Shareowner Services, the
Company’s transfer agent and registrar (the “Plan Agent”).  Each time a
Participant purchases shares of Common Stock, the shares shall be credited to
the Participant’s account and the Company shall record the shares on its Common
Stock records.  The Participant shall receive a written account statement from
the Plan Agent following each purchase of shares.  A Participant may vote all
shares of Common Stock held in his or her account.


 
(e)
Restrictions on Shares Purchased under the Plan

 
Shares of Common Stock purchased under the Plan shall be restricted for a period
of one year beginning on the Purchase Date and expiring upon the first
anniversary of the Purchase Date (the “Restricted Period”).  During the
Restricted Period, the Participant may not sell, transfer, pledge, assign, or
dispose of his or her shares of Common Stock in any way.  During this period,
the Plan Agent shall hold the Participant’s shares of Common Stock in the
Participant’s account, but no share certificates shall be issued.  However, a
Participant may vote his or her shares of Common Stock during the Restricted
Period and shall receive any dividends declared by the Board of Directors of the
Company (the “Board”).  The Participant shall own all of the shares in his or
her account and none of the Participant’s shares of Common Stock shall be
subject to forfeiture.


Following the expiration of the Restricted Period, the Participant’s shares of
Common Stock shall remain in his or her account until the Participant requests,
in writing to the Plan Agent, that the shares be transferred, that the shares be
sold, that certificates be issued to the Participant, or that the Participant’s
account be closed.

 
Page 4

--------------------------------------------------------------------------------

 
 
If an Eligible Agency closes its account, it may re-enroll in the Plan at any
time it is eligible to participate by completing a new enrollment/purchase
form.  An Eligible Person may similarly re-enroll in the Plan, provided the
Eligible Person complied with the enrollment procedures set forth in the Plan.


3.
SHARES AVAILABLE UNDER THE PLAN



The maximum number of shares of Common Stock reserved for issuance under the
Plan shall be 1,500,000 (one million five hundred thousand), subject to
adjustment as provided herein.  The Company may make the shares available from
authorized but unissued shares of Common Stock or authorized and issued shares
of Common Stock held in the Company’s treasury, including shares purchased by
the Company in the open market.


In the event that the Board determines that any stock dividend or other
distribution, extraordinary cash dividend, stock split or reverse stock split,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants, rights offering to purchase shares of
Common Stock at a price substantially below fair market value, or other similar
corporate transaction or event affects the Common Stock so that an adjustment is
required in order to preserve the benefits or potential benefits intended to be
made available under the Plan, then the Board may, in its sole and absolute
discretion, adjust any or all of the number and type of shares which may be
available under the Plan.


4.
DIVIDENDS; DIVIDEND REINVESTMENT



The Company pays dividends, as and when declared by the Board, to the record
holders of shares of Common Stock.  As the record holder of shares of Common
Stock purchased under the Plan, a Participant shall receive dividends, if any,
in cash for all shares registered in the Participant’s name on the record
date.  Such payment shall be made on the date that such dividend would be paid
to the Company’s stockholders generally.


Any dividend payable in Common Stock or any split shares distributed by the
Company on shares purchased under the Plan shall be deposited in the
Participant’s account with the Plan Agent.  Any shares received as the result of
a stock split shall be subject to the same restrictions on transfer as the
shares purchased under the Plan.  Shares received as dividends shall not be
subjected to any transfer restrictions.


Participants in the Plan are also eligible to participate in the Company’s
dividend reinvestment plan pursuant to the terms and conditions of that
plan.  If a Participant elects to participate in the Company’s dividend
reinvestment plan, the Participant shall be entitled to reinvest his or her
dividends to purchase additional shares of Common Stock.  There is no discount
on the purchase price of shares under the Company’s dividend reinvestment
plan.  The transfer restrictions applicable to shares purchased under the Plan
shall not apply to any shares purchased under the Company’s dividend
reinvestment plan.  Wells Fargo Shareowner Services is the plan administrator of
the Company’s dividend reinvestment plan.  Information about the Company’s
dividend reinvestment plan may be obtained from the Company or from Wells Fargo
Shareowner Services.


5.
OTHER STOCKHOLDER RIGHTS; INFORMATION REPORTING



If the Company has a rights offering, Participants in the Plan shall be entitled
to participate based upon their total share holdings.  Rights on shares of
Common Stock purchased under the Plan and registered in the name of a
Participant shall be mailed directly to that Participant in the same manner as
to stockholders not participating in the Plan.


Each Participant in the Plan shall receive the Company’s annual and other
periodic or quarterly reports issued to stockholders, notices of stockholder
meetings, proxy statements, and Internal Revenue Service information for
reporting dividends paid and income resulting from the discount on the purchase
of Common Stock under the Plan.


Each Participant shall be entitled to vote the shares purchased under the Plan
and registered in that Participant’s name on a record date for a meeting of
stockholders.  A Participant may vote in person or by proxy at any meeting of
stockholders.

 
Page 5

--------------------------------------------------------------------------------

 


6.
ADMINISTRATION OF THE PLAN, INQUIRIES, AND CORRESPONDENCE



The Plan shall be administered by the Salary and Employee Benefits Committee of
the Board (the “Committee”) or its designee.  The Committee shall have the
authority, in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to:


 
·
construe and interpret the Plan;

 
 
·
make adjustments in response to changes in applicable laws, regulations, or
accounting principles, or for any other reason;

 
 
·
prescribe, amend, and rescind rules and regulations relating to the Plan and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan, in accordance with Section 7 hereof; and

 
 
·
make all other determinations deemed necessary or advisable for the
administration of the Plan.

 
Determinations of the Committee shall be final, conclusive, and binding on all
persons, and the Committee will not be liable for any action or determination
made in good faith with respect to the Plan.


The Committee shall engage the Plan Agent to perform custodial and
record-keeping functions for the Plan, such as holding record title to the
Participants’ shares, maintaining an individual investment account for each
Participant, and providing periodic account status reports to each Participant.


All enrollment/purchase forms should be sent to the Company at the following
address:


Selective Insurance Group, Inc.
40 Wantage Avenue
Branchville, New Jersey  07890
Attention:  Billing Services ASPP


Telephone inquiries may be directed to the Company at (973) 948-1990 or via
e-mail at AgentStockPlan@selective.com.


All share account inquiries and correspondence should be sent to:


Wells Fargo Shareowner Services
P.O. Box 64854
St. Paul, Minnesota  55164-0854


Telephone inquiries may be directed to Wells Fargo Shareowner Services at (866)
877-6351.


The Company pays all of its administrative expenses related to the Plan.  Plan
Participants pay no brokers commissions or administrative or other charges for
purchases of Common Stock under the Plan.


7.
AMENDMENT OR TERMINATION OF THE PLAN



Either the Board or the Committee may amend, revise, suspend, or terminate the
Plan at any time and in any respect whatsoever; provided, however, that
stockholder approval shall be required for any such amendment if and to the
extent such approval is required in order to comply with applicable law or any
stock exchange listing requirement.
 
 
Page 6

--------------------------------------------------------------------------------

 

8.
RIGHTS NOT TRANSFERABLE



Rights under the Plan are not transferable by a Participant other than by will
or the laws of descent and distribution and are exercisable during the
Participant’s lifetime only by the Participant.


9.
RIGHT TO CONTINUED EMPLOYMENT OR AGENCY STATUS



Nothing in the Plan or any enrollment/purchase form shall confer an obligation
on the Company or any Eligible Agency to employ or continue the employment or
service of any Participant for any specified period of time and shall not
lessen, affect, or interfere with the Company’s or any Eligible Agency’s right
to terminate the employment or service of any such Participant at any time or
for any reason not prohibited by law.


10.
APPLICABLE OR GOVERNING LAW; SEVERABILITY



Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of New
Jersey without reference to its principles of conflicts of law.


If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 
Page 7

--------------------------------------------------------------------------------

 
